      Case 1:19-mj-03881-JB Document 3 Entered on FLSD Docket 11/18/2019 Page 1 of 1


                                           M IN UTE O RD ER                                                           Page 2

                              M agistrate ludge Jacqueline Becerra
                        KingBuildingCourtroom 10-6                               Date:11/18/2019 Time:2:00 p.m.
Defendant: BRUCE.
                BAGLEY                       J#: 25846-104    Case #: 19-3881-M J-BECERRA SEALED

AusA: Lo-(s os ec-s .
                    (-ee,w                              Auorney:
violation:S/D/NY/WARR
          LAUNDE      /INDIG/
                 RING/MONE YLCAUNDE
                               ONSP/R
                                    COMMI
                                     ING TMONEY              Surr/Arrestaate:ll/lg/zclg    .              yoB:1946
Proceeding: lnitialAppearance                                   CJA Apptr
Bond/PTD Held:C Yes           No          Recommended Bond:
Bondsetat:j'.
            %t)o q$&                                               co-si
                                                                       gnedby: gw W'ia.
                                                                                      qa
       Surrenderand/ordonotobtainpassports/traveldocs                    Language:                        -fS
  .
       Reportto PTSas '.
                             or           x'saweek/month by              Disposition:      -      '
                                                                                                      x
                                                                                                              .               .
       phone:       x'saweek/month in person                              - (   ?.             : +)               o Ntv
       Random urine testing by Pretrial                                  -
                                                                                       u k.
 Nr Services                                                                          '.je,!                          <
       Treatmentasdeemednecessaw                                                 XS            G WA       0' S
 Nr Refrainfrom excessiveuseofalcohol                                        *                            œ tG
 Nr Participateinmentalhealthassessment&treatment                            *                   *3U
       Maintai
             norseekful-timeempl
                               oyment/education                                        Q%S                C
 Nr Nocontactwithvictims/witnesses,exceptthroughcounsel                              Q-G         ' s oh x
                                                                                                 .                        .



       No firearm s                                                                             (N
 Nr Nottoencumberproperty
 Nr Maynotvisittransportationestablishments
       Home confinement/ElectronicM onitoringand/or
       Curfew              pm to           am,paid by
       Allowances:M edicalneeds,courtappearances,attorney visits,
       religious,em ploym ent
       Travelextendedto: f ô                                                 yimefromtodayto                      excluded
                                                                                                                  -



 Nr other:                                                                   fromspeedyTrialclock
NEXT COURT APPEARANCE      Date:           Time:          Judge:                                 Place:
ReportRECounsel:
      /Bond Hearing:                                                                                  '   *

prelim/Arraigno Remova:            lJ
                                    .
                                                    K,               .


statusconference RE:
D.A.R. t O .m              .y t.                                yjmeincourt:                     /D @a-
                                                                                                      -l
                                                                                                       'w.s
                                   s/lacqueline Becerra                                        MagistrateJudge
